Exhibit 10.1

 

AVADEL SPECIALTY PHARMACEUTICALS, LLC

 

Binding Agreement on the Terms and Conditions for
$2,700,000 Unsecured Debtor-In-Possession Credit Facility

 

Upon the full execution of this agreement, the terms and conditions set forth
herein and any related exhibits, schedules and/or annexes (this “Agreement”)
shall become binding upon Avadel US Holdings, Inc., a Delaware corporation (the
“Lender”), and Avadel Specialty Pharmaceuticals, LLC, a Delaware limited
liability company (the “Debtor” or the “Borrower”), subject to Bankruptcy Court
(as defined below) approval and certain other terms and conditions, as expressly
set forth below. This Agreement reflects the terms for an unsecured
debtor-in-possession credit facility to be provided by Lender for Borrower in
its bankruptcy case to be filed under Chapter 11 of Title 11 of the United
States Code (the “Bankruptcy Case”).

 

Borrower: Avadel Specialty Pharmaceuticals, LLC as a debtor and
debtor-in-possession in the Bankruptcy Case to be filed with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). Lender:
Avadel US Holdings, Inc. or an affiliate or designee (the “Lender”). Type and
Amount of DIP Facility: A non-amortizing revolving credit facility (the “DIP
Facility”) made available to Borrower in a principal amount of up to $2,700,000
(the “Commitment”), of which up to $716,000 shall be available during the period
from the Closing Date (as defined below) through the entry of the final order of
the Bankruptcy Court approving the DIP Facility (the “Final Order”).  All
advances outstanding under the DIP Facility (the “Advances”) shall become due
and payable on the Termination Date (as defined below) in the priority and on
the terms set forth in this Agreement. Purpose: Amounts available under the DIP
Facility shall be used in a manner consistent with the Budget and the Financing
Orders (each as defined below) for payment of the following, as set forth in the
Budget:  (i) postpetition operating expenses and other working capital and
financing requirements of Borrower; (ii) certain transaction fees, costs and
expenses; and (iii) certain other costs and expenses of administration of the
Bankruptcy Case, including professional fees. Budget: Borrower has prepared and
delivered a rolling 13-week cash flow budget, which reflects projected cash
receipts, operating disbursements, payroll disbursements, non-operating
disbursements and cash balances and is in a form and substance acceptable to
Lender (the “Budget”), a copy of which is attached hereto as
Schedule 1.  Borrower shall deliver updates and weekly variance reports to such
Budget, each in form reasonably acceptable to Lender.

 



 

 

 

Term: The term of this Agreement shall expire, and Lender’s obligation to fund
Advances under the DIP Facility shall terminate, upon the earliest date of
occurrence of any of the following (each, a “Termination Date”):  (i) dismissal
of the Bankruptcy Case or conversion of the Bankruptcy Case to a case under
Chapter 7; (ii) appointment by the Bankruptcy Court of a Chapter 11 trustee, or
an examiner with expanded powers relating to the operation of the business of
the Debtor; (iii) the interim order of the Bankruptcy Court approving the DIP
Facility (“Interim Order”) shall not have been entered by the Bankruptcy Court
on or before the date which is four (4) business days after the petition date;
(iv) the Final Order shall not have been entered by the Bankruptcy Court on or
before the date which is thirty (30) days after the petition date; (v) twelve
(12) months after the petition date, assuming the Final Order has been entered
as provided herein; or (vi) the effective date of a plan of reorganization or
liquidation in the Bankruptcy Case. Events of Default: The occurrence of any of
the following shall be an event of default (“Event of Default”):  (i) violation
of any covenants set forth herein; (ii) Borrower (a) obtains or seeks approval
to obtain additional financing under Section 364(c) or (d) of the Bankruptcy
Code (unless such financing is proposed to refinance and pay the obligations in
full in cash under the DIP Facility along with the termination of this
Agreement), (b) grants or seeks approval to grant any postpetition lien on any
property of Borrower, including cash, without the prior written consent of
Lender, (c) files any action or challenge against Lender under the DIP Facility;
(iii) any change of control of Borrower; and (iv) failure by Borrower to meet
mutually agreed Bankruptcy Case milestones by the mutually agreed dates, as set
forth in Exhibit A attached hereto. Remedy Upon Termination or Event of Default:
Upon the Termination Date of this Agreement, or the occurrence of an Event of
Default under this Agreement, Lender shall be relieved of any and all
obligations to make any further Advances under this Agreement. Availability:
During the period commencing on the Closing Date and ending on the Termination
Date, so long as no Event of Default exists under this Agreement, Advances under
the DIP Facility shall be available to Borrower in an aggregate amount not to
exceed the Budget; provided, however, that any Advance to be made in connection
with a budgeted item may exceed the aggregate amount set forth in the Budget by
ten percent (10%), as long as the aggregate amount of the Advances does not
exceed the Commitment.

 



 2 

 

 

Interest:

All Advances will bear interest at a rate per annum equal to 5.00% (the
“Contract Rate”), calculated on the basis of the actual number of days elapsed
in a year of 365 days and payable monthly in arrears.

 

Upon the occurrence and during the continuance of an Event of Default,
interest/fees will accrue on any Advance at a rate of 7.5% per annum (the
“Default Rate”) instead of the Contract Rate.

 

No Fees: There shall be no fees due from Borrower in consideration of the DIP
Facility. Financing Orders: Any interim order and the Final Order of the
Bankruptcy Court approving or authorizing the DIP Facility (collectively, the
“Financing Orders”), and all motions relating thereto, will be in form and
substance reasonably acceptable to Lender and Borrower. Ranking / Priority: All
obligations of Borrower under the DIP Facility and all amounts owing by Debtor
in respect thereof at all times shall constitute allowed prepetition unsecured
claims, which shall not have super-priority administrative expense or
administrative expense status, and shall be pari passu with third-party
prepetition unsecured claims that may be allowed against the Debtor.

 



 3 

 

 

Conditions to Initial Borrowings:

The commitment of Lender to provide the DIP Facility shall be conditioned upon
satisfaction of the following conditions precedent (the date upon which all such
conditions precedent shall be satisfied, the “Closing Date”):

 

1.           The petition commencing the Bankruptcy Case shall have been filed
with the Bankruptcy Court.

 

2.           All motions and other documents to be filed with and submitted to
the Bankruptcy Court in connection with the DIP Facility and the approval
thereof, in form and substance reasonably satisfactory to Lender, shall have
been filed with the Bankruptcy Court.

 

3.           The execution of the promissory note made by Borrower in favor of
Lender, as attached hereto as Exhibit B.

 

4.           The entry of the Interim Financing Order by the Bankruptcy Court in
form and substance reasonably acceptable to Lender.

 

Lender’s commitment to lend as stated herein shall be expressly subject to the
entry and terms of the Financing Orders (and any other necessary and appropriate
court orders) by the Bankruptcy Court, which order or orders must not be subject
to any stay and acceptable to Lender in its reasonable discretion; provided,
that from the Closing Date until the entry of the Final Order acceptable to
Lender in its reasonable discretion, Lender will make up to $716,000 of the DIP
Facility commitment available on the terms and conditions specified herein and
in the Interim Order.

 

Without limiting in any way Lender’s reasonable discretion, the Financing Orders
shall provide for the following, among other things:

 

1.           That all indebtedness, liabilities and obligations of Borrower to
Lender arising under the DIP Facility shall be allowed unsecured claims against
the Debtor and treated pari passu with allowed third-party prepetition claims
against the Debtor;

 

2.            Adequate notice has been given to all necessary parties of the
hearing pursuant to which the Bankruptcy Court has entered the applicable order;
and

 

3.             A finding that Lender has acted in good faith and the transaction
was negotiated at arm’s-length.

 

Conditions to Each Advance: Conditions precedent to each Advance under the DIP
Facility shall be:  (i) the absence of any Event of Default; (ii) receipt of a
customary borrowing notice form the Borrower; (iii) there being no legal bar to
Lender making the applicable Advance; (iv) the effectiveness of the Financing
Order authorizing the DIP Facility and such Financing Order not having been
reversed, vacated or stayed and not having been amended, supplemented or
otherwise modified without the prior written consent of Lender; and (v) the
amount of any such borrowing or issuance is consistent with the Budget and not
in excess of the Commitment. Financial Covenant: The financial covenants will be
limited to compliance with the Budget within the permitted variance, as outlined
above. Negative Covenant: Borrower may not, without the prior written consent of
Lender, except as expressly permitted in the DIP Facility documents or as
contemplated by the Budget, make payments on account of any prepetition
indebtedness of the Debtor.

 



 4 

 

 

Expenses and Indemnification: Each of Borrower and Lender shall bear its own
costs, fees and expenses incurred in connection with the DIP Facility;
notwithstanding the foregoing, Borrower may use DIP Facility proceeds for
payment of professional fees and expenses as set forth in the Budget. Governing
Law, Exclusive Forum and Waiver of Jury Trial: This Note shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.  Any suit, claim, or other action to
enforce the terms of this Agreement shall be brought exclusively in the
Bankruptcy Court.  EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT. Entire Agreement and Amendments: This Agreement is valid,
binding and enforceable against Borrower and Lender in accordance with the terms
and conditions herein, and constitutes the entire agreement between the parties
with respect to the subject matter hereof.  No promises, either expressed or
implied, exist between Borrower and Lender, unless contained herein.  This
Agreement, together with the other Loan Documents, supersedes all negotiations,
representations, warranties, commitments, term sheets, discussions,
negotiations, offers or contracts (of any kind or nature, whether oral or
written) prior to or contemporaneous with the execution hereof with respect to
any matter, directly or indirectly related to the terms of this Agreement.  This
Agreement may not be modified, amended or changed in any way except by a written
document executed by both Borrower and Lender. Notice: All notices from between
the parties pursuant to this Agreement shall be in writing and sent by
registered or certified mail or nationally recognized overnight delivery
service, with a copy by electronic mail, and addressed to counsel for the
parties as set forth below. Counsel to the Debtor:

Greenberg Traurig, LLP

Attn: Paul J. Keenan Jr.

333 S.E. 2nd Avenue, Suite 4400

Miami, Florida 33133

keenanp@gtlaw.com

 

Counsel to Lender:

Troutman Sanders LLP

Attn: Jonathan D. Forstot

875 Third Avenue

New York, New York 10022

jonathan.forstot@troutman.com

 

[Signature pages to follow]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

BORROWER

 

AVADEL SPECIALTY

PHARMACEUTICALS, LLC

 

 

/s/ Gregory J. Divis                                     

By:    Gregory J. Divis

Its:     President

 

 

LENDER

 

AVADEL U.S. HOLDINGS, INC.

 

 

/s/ Geoffrey Glass                                     

By:    Geoffrey Glass

Its:     Director

 



[Signature Page to DIP Credit Agreement]

 

 

 

 

Exhibit A

 

[List of milestones and dates attached.]

 

 

 

 

Bankruptcy Case Milestones

 

Avadel Specialty Pharmaceuticals, LLC (the “Debtor”)

 

The Debtor shall comply with the following milestones:

 

Deadline Milestone March 29, 2019 Entry of a final order pursuant to Section 363
of the Bankruptcy Code, in form and substance acceptable to Lender (the “363
Order”), for the sale of part or all of the Debtor’s assets. April 10, 2019
Closing of the sale of part or all of the Debtor’s assets pursuant to the 363
Order

 

 

 

 

Exhibit B

 

[Form of promissory note attached]

 

 

 

 

DEBTOR-IN-POSSESSION REVOLVING PROMISSORY NOTE

 



$2,700,000 February [___], 2019

 

FOR VALUE RECEIVED, Avadel Specialty Pharmaceuticals, LLC, a Delaware limited
liability company, having an address at 16640 Chesterfield Grove Road, Suite
200, Chesterfield, MO 63005 (“Borrower”), promises to pay to the order of Avadel
US Holdings, Inc., a Delaware corporation, having an address at 16640
Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (“Lender”), the
principal amount of Two Million Seven Hundred Thousand Dollars and No Cents
($2,700,000) or such lesser sum as may constitute the aggregate unpaid principal
amount of all Advances from time to time made by the Lender to the Borrower
under that certain Binding Agreement on the Terms and Conditions for $2,700,000
Unsecured Debtor-In-Possession Credit Facility, dated February [__], 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “DIP Credit Agreement”; the terms defined therein being used
herein as therein defined), by and between Borrower and Lender, together with
interest on the unpaid principal amount of the Advances from the date of such
Advances until such principal amount is paid in full, at such interest rates and
at such times as provided in the DIP Credit Agreement. All sums due and payable
hereunder shall be paid in lawful money of the United States in immediately
available funds as set forth in the DIP Credit Agreement.

 

This Note (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time this “Note”) is the promissory note referred to in the
DIP Credit Agreement, evidences indebtedness incurred thereunder, is entitled to
the benefits thereof, and may be (and may be required to be) prepaid in whole or
in part subject to the terms and conditions provided therein.

 

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

No failure on the part of Lender to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof or a
consent thereto; nor shall a single or partial exercise of any such right, power
or privilege preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed as of the date
first above written.

 

  BORROWER            

AVADEL SPECIALY

PHARMACEUTICALS, LLC, a Delaware limited

liability company

                      By: Gregory J. Divis     Its: President   

 

[Signature Page to Debtor-in-Possession Revolving Promissory Note]

 

 

